DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a velocity acquiring section, a texture referencing section, claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claim(s) 1-7, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (US 20140184641 A1), referred herein as Naganawa in view of Ito (US 20020012002 A1), referred herein as Ito.
	Regarding Claim 1, Naganawa teaches an image processing apparatus comprising (Naganawa ABST: An information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers):
a velocity acquiring section configured to acquire a movement velocity vector of a texture relative to a plane of a display image for each pixel in the display image (Naganawa [0036] instructions for starting/stopping the imaging by the imaging device 209, the information of the acceleration, the movement direction and the like detected by moving the client apparatus, and the like are input through the input device 20; [0050] In a step S401, the control unit 303 measures the movement speed of the client apparatus, and decides based on the measured speed whether or not the client apparatus is in a rest state or very-low-speed movement; [0051] it is possible to calculate the movement speed and the movement direction through an image process to be performed to the image imaged by the imaging device 209);
a texture referencing section configured to adjust a reference range on a basis of the movement velocity vector, before sampling texel values in the reference range (Naganawa [0053] FIG. 5 is a diagram illustrating an example of the state which has 
an output section configured to output data of the display image of which the pixel value is determined (Naganawa [0064] In a case where the content information corresponding to all the markers in the imaged image is superposed and displayed, for example, as illustrated in FIG. 10, if numerous markers exist in an image, numerous content information (data) are superposed on the imaged image and displayed. Incidentally, FIG. 10 shows the case where the contents corresponding to the markers are only the names of prefectures).
But Naganawa does not specifically teach a pixel value determining section configured to determine a pixel value on a basis of the sampled texel values.
However Ito discloses a method for acquiring the texture color taking into consideration LOD (Level of Detail) values of object data such as polygon data, which is analogous to the present patent application. Ito teaches a pixel value determining section configured to determine a pixel value on a basis of the sampled texel values (Ito [0065] The data on a pixel-by-pixel basis are next input to a texture forming block 5, and here based on texture data to be stored in a texture RAM 6, a texture color on a pixel-by-pixel is formed; [0066] A shader block 7 shades the polygon to which the texture color formed by the texture forming block 5 is pasted according to a normal line vector, etc. on a pixel-by-pixel basis).

Doing so would prevent an intrinsically undesirable color of a texel for the image processing apparatus and image generating method.

Regarding Claim 2, Naganawa in view of Ito teaches the image processing apparatus according to claim 1, and further teaches wherein the texture referencing section either extends or narrows the reference range in an axial direction of the movement velocity vector in keeping with an increase in a movement velocity of the texture (Naganawa [0058] Moreover, FIG. 7 is the diagram illustrating an example of the state that it has been decided in the step S403 that the client apparatus 102 is in the leftward middle-speed movement (e.g., lower than 6cm per second). In the state like this, it is conceivable that the area on the screen 102a on which the user keeps close watch is narrow. Consequently, the control unit 303 considers the marker detection area (target area) 102b as an area (i.e., a third area) which is narrower than that illustrated in FIG. 6. Here, it should be noted that the narrow area indicates an area in which any one or both of the vertical and horizontal areas are narrow).

Regarding Claim 3, Naganawa in view of Ito teaches the image processing apparatus according to claim 1, and further teaches wherein the texture referencing Naganawa [0050] In a step S401, the control unit 303 measures the movement speed of the client apparatus, and decides based on the measured speed whether or not the client apparatus is in a rest state or very-low-speed movement. More specifically, when the measured speed is equal to or lower than a set threshold value (i.e., equal to or lower than a first threshold value), it is decided by the control unit 303 that the client apparatus is in the rest state or the very-low-speed movement, and the process goes to a step S405).

Regarding Claim 4, Naganawa in view of Ito teaches the image processing apparatus according to claim 2, and further teaches wherein the texture referencing section switches whether to extend or to narrow the reference range in keeping with the increase in the movement velocity of the texture on a basis of a change over time of a point of gaze of a user (Naganawa [0075] FIG. 16 is a diagram illustrating an example of the state that the movement speed has been decided in the step S1302 as the low speed and the movement direction has been decided in the step S1304 as the left. In this case, it is conceivable that the user keeps close watch on the information displayed on the left of the screen 102a of the client apparatus 102).

Regarding Claim 5, Naganawa in view of Ito teaches the image processing apparatus according to claim 1, and further teaches further comprising: 
a texture storing section configured to store data of the texture at a plurality of resolution levels (Ito [0033] in the process of determining the filtering domain, 
wherein the texture referencing section switches a resolution level of a texture in a referenced part to a higher resolution level in keeping with an increase in a movement velocity 3Atty Docket No.: 545-918 of the texture (Naganawa [0073] In steps S1305 and S1306, the marker detection area (i.e., the whole of the imaged image in the present embodiment) in which the marker is detected according to the movement state of the client apparatus detected in the steps S1301 to S1304 is sectioned on based on the importance, and a process of changing the size, the position and the shape of the area (i.e., a marker priority detection area (a change area)) of which the importance is high is performed; [0095] Like this, in the case where the density of the markers is low, it is conceivable that the display of the whole content information is not cumbersome. Consequently, in this case, the number of the markers existing in the imaged image is detected and the marker detection area is set according to the detected number of the markers, before the process of the flow chart illustrated in FIG. 4 or FIG. 14 is performed).

Regarding Claim 6, Naganawa in view of Ito teaches the image processing apparatus according to claim 5, and further teaches wherein the texture referencing section sets a predetermined number of sampling points in a region of the texture corresponding to a pixel of the display image without respect to the movement velocity of the texture and narrows the reference range in keeping with the increase in the movement velocity of the texture (Ito [0156] the address formed by the address 

Regarding Claim 7, Naganawa in view of Ito teaches the image processing apparatus according to claim 6, and further teaches wherein the texture referencing section sets the predetermined number of sampling points on a straight line perpendicular to the movement velocity vector (Ito [0010] FIG. 3 depicts the relation between the distance from the viewpoint (VP) and the rendering image of polygons. As is indicated in FIG. 3A., such a case should be studied when polygons move vertically against the V; [0011] The farther the polygon moves from the VP along the z axis, the smaller the size of performed polygon becomes as is shown in FIG. 3B and FIG. 3C, and the rougher the LOD (Level of Detail) value of the rendering image).

Regarding Claim 9, Naganawa in view of Ito teaches the image processing apparatus according to claim 1, and further teaches wherein the pixel value determining section determines the pixel value by convolving the texel values using a window function corresponding to the movement velocity vector (Ito [0009] Thus, in bilinear filtering, weighted averaging is needed for a pixel and adjacent four texels, i.e., weighted averaging is to be made in domain II of the 1.times.1 texel which includes the centered pixel PC and adjacent texels b, c, e, and f. The calculation result should be the color value of the texture to be obtained).

Regarding Claim 11, Naganawa in view of Ito teaches a display image generating method performed by an image processing apparatus (Naganawa ABST: An information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers; Claim 10. A control method for an information display apparatus which superposes information on an imaged image of a client apparatus and displays them).
 The metes and bounds of the rest of the limitations of the claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 12, Naganawa in view of Ito teaches a non-transitory, computer-readable storage medium containing a computer program, which when executed by a computer, causes the computer to carry out actions (Naganawa ABST: An information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers; [0098] The embodiments of the present invention can also be realized by a computer of a system or an apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., a non-transitory computer-readable storage medium) to perform the functions of one or more of the above-described embodiments of the present invention).
.

4.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (US 20140184641 A1), referred herein as Naganawa in view of Ito (US 20020012002 A1), referred herein as Ito further in view of Everitt et al. (US 7446780 B1), referred herein as Everitt.
Regarding Claim 8, Naganawa in view of Ito teaches the image processing apparatus according to claim 1, and further teaches wherein the pixel value determining section determines a plurality of pixel values for each pixel on a basis of the texel values in the reference range (Ito [0015] Thus, the domain .beta. is to be put in-between, and the texture color, whose value is calculated from those of the texture colors of MP1 and MP2 is to be interpolated; [0018] The LOD value of the texture to be mapped onto polygon PG becomes larger in proportion to the Z value of the pixel), 
Naganawa in view of Ito does not teach the pixel value determining section further presenting the plurality of pixel values successively over a plurality of frames of the display image.
However Everitt discloses multisampling techniques providing temporal as well as spatial antialiasing, which is analogous to the present patent application. Everitt teaches the pixel value determining section further presenting the plurality of pixel values successively over a plurality of frames of the display image (Everitt col8, ll33-40: More specifically, at step 502, a set of N coverage/depth sample locations 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Naganawa in view of Ito to incorporate the teachings of Everitt, and applying the coverage for a primitive is be determined at multiple sample locations for a pixel, as taught by Everitt into the information display apparatus which superposes information on an image which has been captured by imaging.
Doing so would provide temporal antialiasing techniques that are less computationally intensive than supersampling for the image processing apparatus and image generating method.

5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (US 20140184641 A1), referred herein as Naganawa in view of Ito (US 20020012002 A1), referred herein as Ito further in view of Sasaki (US 10721456 B2), referred herein as Sasaki.
Regarding Claim 10, Naganawa in view of Ito teaches the image processing apparatus according to claim 1, but does not teach further comprising: a texture region acquiring section configured to acquire a texture region in the display image by projecting a surface of a display target expressed by the texture onto the display image 
However Sasaki discloses a position and posture acquisition unit acquires viewpoint position information of a user, which is analogous to the present patent application. Sasaki teaches a texture region acquiring section configured to acquire a texture region in the display image by projecting a surface of a display target expressed by the texture onto the display image plane, wherein the texture referencing section identifies a region of a texture plane corresponding to one pixel in the texture region on a basis of a result of the projection (Sasaki col10, ll12-16: the image map is projected to the viewscreen to specify the positional relationship between the viewscreen and the map, and then it is confirmed to which position of the original image each pixel on the viewscreen corresponds and then color values are acquired from the original image; col11, ll22-27: The image generation apparatus 200 includes a position and posture acquisition unit 250 that acquires the position or the posture of the user, a viewscreen setting unit 252 that sets a viewscreen, an original image operation unit 254 that generates an image reference vector map on the basis of the position of the viewpoint), 
Naganawa further teaches the texture referencing section further deforming the texture plane region according to the movement velocity vector so as to adjust the reference range (Naganawa [0061] Thus, the size, the position and the shape of the marker detection area in the imaged image are changed according to the movement speed and the movement direction of the client apparatus 102, the content information corresponding to the marker in the marker detection area is superposed on the imaged 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Naganawa in view of Ito to incorporate the teachings of Sasaki, and applying the disposing of an object in a virtual three-dimensional space, and projecting with the camera coordinate system changed, as taught by Sasaki into the information display apparatus which superposes information on an image which has been captured by imaging.
Doing so would allow movement of the viewpoint to present a stereoscopic video for the image processing apparatus and image generating method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2618